Title: To Thomas Jefferson from Joseph Marie Lequinio de Kerblay, 20 June 1802
From: Kerblay, Joseph Marie Lequinio de
To: Jefferson, Thomas


            MONSIEUR LE PRÉSIDENTNewport le 20 Juin 1802—1er messidoran 10m de la R. fr.
            j’ai l’honneur de vous adresser, Ci-incluses, deux lettres, l’une de mr. de la fayette, l’autre de mr. de liancourt; j’avais une grande ambition de vous les remettre moimême.—nommé par le premier Consul sous-commissaire des rélations Commerciales de france à Newport, mon projet était de vous aller offrir mon hommage et solliciter moimême Votre agrément. Vos vertus personnelles, Monsieur le président, et votre haute réputation me rendaient le Devoir bien Agréable À remplir; mais le citoyen pichon notre Commissaire général que j’ai trouvé À philadelphie, m’a dit que Cela n’était point l’uzage, qu’aucun Commissaire, ou sous-Commissaire des rélations Commerciales de france n’était encore allé directement solliciter lui-même son admittatur, qu’il fallait lui adresser ma Commission avec une lettre, qu’il se chargeait de m’obtenir cet admittatur et de me le faire passer, et que d’ailleurs vous étiez, en Ce moment, à votre Campagne à Cent lieues plus loin que Washington-city.
            privé, par ces Contretems, de la jouissance Que je m’étais promise, je me suis rendu à mon poste où j’attendrai pour Entrer En éxersice, que Vous Veuilliez bien m’accorder mon admittatur.—je me regarderais bien heureux d’une occasion où je pusse vous aprocher et vous témoigner de vive voix Combien ardement je Desire obtenir votre estime. je vous prie de Croire, Monsieur le président, que je ferai tout pour la mériter et pour vous Convaincre de mon profond respect.
            Lequinio Kerblay
            
              I think, sir Président, it should Been much more Convenient to Write my letter in english, but I am yet so little acquainted With this language, that I Can not in it but Write very Badily, and perhaps in such rud a manner as to be not understood; from another Way taking right Consideration of your extensive skill, I don’t doubt you are learned in french as Well as in english tongue; Both theze reasons, sir president, have produced my Determination, and I hope you be so good as to pardon it.
            
           EDITORS’ TRANSLATION
            Mister President,Newport, 20 June 1802—1 Messidor, Year10 of the French Republic
            I have the honor of sending you two letters, enclosed, one from Mr. Lafayette, the other from Mr. Liancourt, which I had high hopes of giving you in person. Having been named by the first consul vice commissary of French commercial relations in Newport, my plan was to pay my respects and solicit your approval. Your personal virtues, Mister President, and distinguished reputation rendered this duty very pleasant. But Citizen Pichon, our commissary general, whom I met in Philadelphia, told me that it was not customary: that no commissary or vice commissary of French commercial relations had ever gone directly to solicit his own admittatur. He said I should send him my appointment with a letter; he would be responsible for obtaining the admittatur and forwarding it to me. He said, further, that you were one hundred leagues from Washington right now, in your country home.
            Since this disappointing turn of events prevents me from having the pleasure I had promised myself, I came directly to Newport, where I shall wait until you graciously grant my admittatur and I can take up my position. I would consider myself very fortunate to be able to meet you and tell you in person how ardently I wish to earn your esteem. I assure you, Mister President, that I will do everything to merit that esteem and to convince you of my deep respect.
            Lequinio Kerblay
          